Exhibit 99.1 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. COMBINED FINANCIAL STATEMENTS DECEMBER 31, 2 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. COMBINED FINANCIAL STATEMENTS CONTENTS Page Report of Independent Auditors 3 Combined Balance Sheets 4 Combined Statements of Income 5 Combined Statement of Stockholders' Equity 6 Combined Statements of Cash Flows 7 Notes to the Combined Financial Statements 8 2 REPORT OF INDEPENDENT AUDITORS The Board of Directors Cyber Ventures, Inc. and Autotropolis, Inc. We have audited the accompanying combined balance sheets of Cyber Ventures, Inc. and Autotropolis, Inc. (the Company) as of December 31, 2009 and 2008, and the related combined statements of income, stockholders’ equity, and cash flowsfor the years then ended.These combined financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the combined financial position of Cyber Ventures, Inc. and Autotropolis, Inc. as of December 31, 2009 and 2008, and the combined results of their operations and their cash flowsfor the years then ended in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP November 12, 2010 3 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. COMBINED BALANCE SHEETS December 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets — Total current assets Property and equipment, net Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred rent, current Short term debt Total current liabilities Long-term liabilities: Deferred rent, noncurrent Loans payable to stockholders Total long-term liabilities Total liabilities Commitments and contingencies (Note 4) — — Stockholders’ equity: Common stock, $1.00 par value; 2,000 shares authorized; 1,200 shares issued and outstanding at December 31, 2009 and 2008 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these combined financial statements. 4 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. COMBINED STATEMENTS OF INCOME Year Ended December 31, Revenues $ $ Cost of revenues Operating expenses: Sales and marketing General and administrative Income from operations Other expense ) ) Net income $ $ The accompanying notes are an integral part of these combined financial statements. 5 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. COMBINED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Total Common Stock Accumulated Stockholders’ Shares Amount Deficit Equity Balance at December 31, 2007 $ $ $ Net income Distributions ) ) Balance at December 31, 2008 Net income Distributions ) ) Balance at December 31, 2009 $ $ $ The accompanying notes are an integral part of these combined financial statements. 6 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. COMBINED STATEMENTS OF CASH FLOWS Year Ended December 31, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Changes in assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Other long-term assets — ) Accounts payable and accrued expenses ) ) Deferred rent ) Net cash provided by operating activities Investing Activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing Activities: Proceeds from borrowings on line of credit — Payment on line of credit — ) Distributions ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash and cash equivalents, at the beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosure of cash flow information Cash provided for interest $ $ The accompanying notes are an integral part of these combined financial statements. 7 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. NOTES TO THE COMBINED FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 1 – Business Description and Significant Accounting Policies Organization and Operations Autotropolis, Inc. and Cyber Ventures, Inc. are privately-held Florida corporations (collectively, the “Company”).The stockholders of each of these corporations have elected the S corporation status under the provisions of the federal and state tax code. Prior to the acquisition (see Note 7), the two corporations operated under common ownership in Tampa, Florida and shared operating staff and other administrative and operational resources.Cyber Ventures, Inc., through proprietary content, generates and sell in-market consumer automotive purchase requests.Autotropolis, Inc., through its Autotropolis.com website, provides new car purchase requests and related digital products directly to automotive dealers. Cyber Ventures, Inc. was incorporated in Florida in 2003 and Autotropolis, Inc. was incorporated in Florida in 2006. The principal corporate offices are located in Tampa, Florida. Basis of Presentation The combined financial statements include the accounts of Cyber Ventures, Inc. and Autotropolis, Inc. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, management evaluates its estimates, including those related to (i) the collectability of customer accounts; (ii) useful lives of tangible assets; and (iii) the recognition and disclosure of contingent liabilities.These estimates are based on historical data and experience, as well as various other factors that management believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Such estimates often require the selection of appropriate valuation methodologies and models, and significant judgment and assumptions.Actual results may differ from those estimated under different assumptions or circumstances. 8 CYBER VENTURES, INC. AND AUTOTROPOLIS, INC. NOTES TO THE COMBINED FINANCIAL STATEMENTS DECEMBER 31, 2 Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of 90 days or less at the date of purchase to be cash equivalents. Cash and cash equivalents represent amounts held by the Company for use by the Company, and are recorded at cost which approximates fair value. Concentrations of Credit Risk Financial instruments, which potentially subject the Company to concentrations of credit risk, are primarily cash and cash equivalents and accounts receivable.The Company maintains its cash balances in the form of bank demand deposits and money market accounts with financial institutions that management believes are creditworthy.The Company may be exposed to credit risk.The Company has not established an allowance for uncollectible accounts as historically their receivables have been 100% collectible. The Company records reductions to revenue for estimated adjustments for services that do not meet the customer requirements in the same period that the related revenue is recorded. Concentration of Customers The following customers account for more than 10% of accounts receivable (billed and unbilled) and 10% of revenue at December 31, 2009 and 2008 and for the years then ended: December 31, Revenue: Customer A 39
